DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-13, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierson et al. (2,867,291).
Pierson et al. disclose a personal hands-free transportation system, comprising:  a body (car 10) configured to transport an individual from a first location to a second location, the body comprising doors (14) which are movable in a plane between open and closed positions (column 3, lines 29-34 and 49-64); an entryway located at the first location (figure 1) and comprising a pressure sensitive mat (20) configured to detect a presence of the individual out of the plane in which the doors are movable (column 2, lines 31-69);  and a control system configured to control movements of the doors between the open and closed positions based on a reading of the pressure sensitive mat (20) (column 2, lines 31-47).

	Pierson et al. disclose the personal transportation system, wherein, in an event the reading of the pressure sensitive mat and readings of the additional sensors are indicative of an individual being present in the plane, the control system controls the movements of the doors by at least one of:  maintaining the doors in an open condition; continuing an opening of the doors; and reversing a closing of the doors (column 3, lines 1-48).
	Pierson et al. disclose the personal transportation system, wherein, in an event the reading of the pressure sensitive mat and readings of the additional sensors are indicative of an individual being present in the entryway with intent and authorization to board the elevator car, the control system controls the movements of the doors by at least one of:  maintaining the doors in an open condition;
continuing an opening of the doors; and reversing a closing of the doors (column 3, lines 1-48).
Pierson et al. disclose the personal transportation system, wherein the intent to board the elevator car is indicated by at least one of:  pressure of a predefined magnitude being applied to the pressure sensitive mat for a predefined period of time, 
Pierson et al. disclose the personal transportation system, further comprising high impedance circuitry to be receptive of a charge from the pressure sensitive mat (figure 2A).
Pierson et al. disclose the personal transportation system, wherein the pressure sensitive mat comprises energy harvesting circuitry (column 2, lines 56 – column 3, line 43).
Pierson et al. disclose the hand-free call system, wherein the pressure sensitive mat comprises ascend and descend sections (figures 1 and 2A).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al.

	However, Official Notice is taken with respect to it being well known in the art to provide authorization to board or not board an elevator based on many characteristics including that of authorization/denial of a small child.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the well known teachings with Pierson et al., because the teachings provide the ability provide user authorization to the elevator. 

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al. in view of Burgess (6,329,617).
Pierson et al. are discussed above.  Pierson et al. do not disclose the material make-up of the mat.
However, Burgess discloses a pressure sensitive mat comprises: a laminated, rubbery layer; and a pressure sensitive thin film embedded underneath the laminated, rubbery layer, the pressure sensitive film comprising at least one of polyvinylidene fluoride (PVDF) and lead zirconate titanate (PZT) (column 2, lines 34-51).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings of Burgess with Pierson et al., because provide the make-up the pressure sensitive mat.



Allowable Subject Matter
Claims 8, 14-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






MTF
2/12/2021

/MARLON T FLETCHER/Primary Examiner, Art Unit 2837